                     UNITED STATES DISTRICT COURT
                       DISTRICT OF RHODE ISLAND

___________________________________
                                   )
J & J SPORTS PRODUCTIONS, INC.,    )
          Plaintiff,               )
                                   )
          v.                       )               C.A. No. 18-239-WES
                                   )
JOHN J. VERNANCIO, et al.,         )
          Defendants.              )
___________________________________)

                                   ORDER

WILLIAM E. SMITH, Chief Judge.

      Before the Court is Plaintiff’s Motion to Strike Affirmative

Defenses (ECF No. 10) (“Plaintiff’s Motion”), to which Defendants

Responded (ECF No. 11) and Plaintiff Replied (ECF No. 12).               For the

reasons stated herein, Plaintiff’s Motion is denied.

I.   Factual Background

      This   case   arises   out   of    Defendants’        allegedly   unlawful

broadcast of “‘The Fight of the Century’ Floyd Mayweather, Jr. v.

Manny Pacquiao Championship Fight Program,” (“the fight”) which was

broadcast live on Saturday May 2, 2015. According to the Complaint,

Plaintiff, a media production company, had the exclusive nationwide

commercial   distribution    rights     to   the    fight    and   entered   into

sublicensing agreements with various commercial entities allowing

them to broadcast the fight. Plaintiff alleges that Defendants, who

are owners of the commercial establishment called Broadway Cigars,

unlawfully broadcast the fight in their establishment. On May 1,
2018, Plaintiff filed a Complaint alleging two counts of commercial

piracy and one count of conversion. Defendants answered, denying

liability   and   asserting   three   affirmative   defenses:   (1)   that

“Plaintiff fails to state a cause of action upon which relief can

be granted”; (2) that “Defendants affirmatively assert the defenses

of license and payment”; and (3) that “Defendants affirmatively

assert the defense of waiver.” (Defs.’ Answer 3, ECF No. 6.)

Plaintiff now moves to strike the second and third affirmative

defenses.

II.   Applicable Law

      Rule 12(f) provides that “[t]he court may strike from a

pleading an insufficient defense or any redundant, immaterial,

impertinent, or scandalous matter.”        Fed. R. Civ. P. 12(f). “To

prevail on a motion to strike an affirmative defense, a plaintiff

must establish three criteria: (1) there is no question of fact

which might allow the defense to succeed; (2) there is no question

of law which might allow the defense to succeed; and (3) the

plaintiff would be prejudiced by inclusion of the defense.” United

States v. Kennebec Scrap Iron, Inc., No. 1:16-CV-191-GZS, 2016 WL

6651302, at *2 n.2 (D. Me. Nov. 10, 2016) Elliot v. City of New

York, No. 06-CV-296 (KMK), 2008 WL 4178187, at *15 (S.D.N.Y. Sept.

8, 2008).




                                      2
III. Analysis

      The   crux   of   Plaintiff’s       argument    is   that    Defendants’

affirmative defenses are not, in fact, affirmative defenses; they

are merely denials of liability.      (Pl.’s Reply 3 (“A denial is just

that, a denial, it is not an affirmative defense.”).)                Plaintiff

argues that an affirmative defense must assume that the allegations

in the Complaint are true and cannot contradict the Complaint.

(Pl.’s Mot. to Strike 3 (stating that affirmative defenses “plead

matters extraneous to the plaintiff’s prima facie case, which deny

plaintiff’s right to recover,         even if the allegations of the

complaint are true”) (quoting Fed. Deposit Ins. Corp. v. Main

Hurdman, 655 F. Supp. 259, 262 (E.D. Cal. 1987) (emphasis added by

Plaintiff).) Plaintiff contends that the affirmative defense of

license and payment must be stricken because it directly contradicts

Plaintiff’s allegation that “Defendants were not sublicensees and

did not contract with Plaintiff.” (Id. at 4; see also Compl. ¶¶ 16-

19, ECF No. 1.)    Similarly, Plaintiff argues that the affirmative

defense of waiver must be stricken because Defendants did not plead

sufficient facts to support that defense.            Both arguments fail.

     First, by asserting the affirmative defense of “license and

payment” Defendants presumably meant to claim that they had properly

obtained a license and paid for the use of Plaintiff’s media content

before they broadcast the fight on May 2, 2015.                   This defense

presents questions of fact and law for the Court to resolve, namely:

                                      3
whether Defendants possessed a license to broadcast the media, what

was the scope of that license, and whether Defendants’ actions were

within that scope.   Additionally, because this is a “commercial

piracy case arising out of the alleged unlawful interception,

publication, and/or receipt of [the fight]” (Pl.’s Mot. to Strike

2), the affirmative defense of “license and payment” appears to go

to the heart of the ultimate issue of whether Defendants’ broadcast

was lawful. Clearly the issues raised by this defense are integral

to the case and, as such, the argument that inclusion of this

defense would prejudice Plaintiff by forcing it to “litigat[e]

irrelevant issues” is baseless (Id. at 5); see also Kennebec Scrap

Iron, Inc., 2016 WL 6651302, at *3 (“At this early stage of the

proceeding . . . the Court does not believe that the Government

will be prejudiced by having to engage in discovery and further

argument on issues that will be central to proving its claims . .

. .”).

     Second, Plaintiff’s argument that Defendants have not pleaded

sufficient facts to “indicate that the defense [of waiver] can

succeed factually or legally” misses the point. (Pl.’s Mot. to

Strike 5.) Defendants are not obliged at this stage to prove the

plausibility of their affirmative defenses. Owen v. Amer. Shipyard

Co., LLC, No. 15-CV-413 S, 2016 WL 1465348 at *3 (D.R.I. April 14,

2016) (declining to extend the Twombly and Iqbal pleading standards

to affirmative defenses).   Rather, it is Plaintiff who bears the

                                4
burden of proving beyond cavil that these affirmative defenses are

insufficient and must be stricken. See Kennebec Scrap Iron, Inc.,

2016 WL 6651302, at *2 (stating that plaintiff bears the burden of

proof on a     motion to strike affirmative defenses); Honeywell

Consumer Prods., Inc. v. Windmere Corp., 993 F. Supp. 22, 24 (D.

Mass. 1998) (“Motions to strike defenses are disfavored and should

be granted only when it is beyond cavil that the defendants could

not prevail on them.”) (quotations omitted).

      Accordingly, Plaintiff has not met its burden of demonstrating

that there is no issue of law or fact which might allow these

defenses to succeed, nor has it shown how it would be prejudiced by

the inclusion of these defenses. See Kennebec Scrap Iron, Inc.,

2016 WL 6651302, at *3.

IV.   Conclusion

      For the aforementioned reasons, Plaintiff’s Motion to Strike

Affirmative Defenses (ECF No. 10) is DENIED.

IT IS SO ORDERED.




William E. Smith
Chief Judge
Date: November 5, 2018




                                 5
